4 So.3d 490 (2008)
T.R.
v.
R.C.
2060443.
Court of Civil Appeals of Alabama.
October 3, 2008.
*491 Amy S. Creech of Rhodes & Creech, Huntsville, for appellant.
Submitted on appellant's brief only.

After Remand from the Alabama Supreme Court
PITTMAN, Judge.
The prior judgment of this courtaffirming the judgment of the Madison Juvenile Court, without an opinionhas been reversed, and the cause remanded, by the Supreme Court of Alabama. Ex parte T.R., 4 So.3d 487 (Ala.2008). On remand to this court, and in compliance with the supreme court's opinion, the judgment of the Madison Juvenile Court is reversed, and the cause is remanded for further proceedings consistent with the supreme court's opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and BRYAN, THOMAS, and MOORE, JJ., concur.